1                              NOT FOR PUBLICATION                           FILED
 2
 3                       UNITED STATES COURT OF APPEALS                       AUG 21 2018
 4                                                                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
 5                              FOR THE NINTH CIRCUIT
 6
     JESUS ADOLFO ESTEVEZ, AKA Jesus                 No.    18-55161
     Estevez,
                                                     D.C. No. 3:15-cv-02941-AJB-JLB
                     Petitioner-Appellant,

      v.                                             MEMORANDUM*

     UNITED STATES ATTORNEY’S OFFICE
     FOR THE SOUTHERN DISTRICT OF
     CALIFORNIA; et al.,

                     Respondents-Appellees.
 7
 8                     Appeal from the United States District Court
 9                        for the Southern District of California
10                     Anthony J. Battaglia, District Judge, Presiding
11
12                              Submitted August 15, 2018**
13
14   Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.
15
16         California state prisoner Jesus Adolfo Estevez, AKA Jesus Estevez, appeals

17   pro se from the district court’s summary judgment in his Freedom of Information



           *
                  This disposition is not appropriate for publication and is not precedent
     except as provided by Ninth Circuit Rule 36-3.
           **
                  The panel unanimously concludes this case is suitable for decision
     without oral argument. See Fed. R. App. P. 34(a)(2). Estevez’s request for oral
     argument, set forth in his opening brief, is denied.
 1   Act (“FOIA”) action arising out of his request for documents. We have

 2   jurisdiction under 28 U.S.C. § 1291. We review de novo. Animal Legal Def. Fund

 3   v. U.S. Food & Drug Admin., 836 F.3d 987, 988-89 (2016) (en banc) (summary

 4   judgment in FOIA cases); Guatay Christian Fellowship v. County of San Diego,

 5   670 F.3d 957, 970 (9th Cir. 2011) (cross-motions for summary judgment). We

 6   affirm.

 7         The district court properly granted summary judgment on Estevez’s FOIA

 8   requests because defendants’ declarations were reasonably detailed and showed

 9   that defendants “conducted a search reasonably calculated to uncover all relevant

10   documents.” Hamdan v. U.S. Dep’t of Justice, 797 F.3d 759, 770-71 (9th Cir.

11   2015) (citations and internal quotation marks omitted) (setting forth requirements

12   for demonstrating adequacy of search for documents).

13         We do not consider matters not specifically and distinctly raised and argued

14   in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

15         Estevez’s requests for appointment of counsel, set forth in his opening and

16   reply briefs, are denied.

17         Estevez’s motion to file records under seal (Docket Entry No. 16) is denied.

18         AFFIRMED.




                                              2                                   18-55161